Title: From Thomas Jefferson to Peter Wagener, 3 February 1781
From: Jefferson, Thomas
To: Wagener, Peter



Sir
Richd. Febry. 3d. 1781.

The inclosed is an Extract from a letter written to me by Colo. Davies who commands at Chesterfield Court-house. I make no doubt you are able to state this matter to our satisfaction, and while duty impels me to require it on behalf of the souldier, my own wishes concur perfectly in affording you an opportunity of justifying yourself by placing this transaction in its true light.
I am with much respect Sr. Yr mst. obt. hbl. sert.,

Thos. Jefferson

